Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 1 of 10




                    Exhibit B
             Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 2 of 10



                            COMMONWEALTH OF MASSACHUSETTS

    HAMPDEN, SS.                                                          SUPERIOR COURT



     CHERYL MONETTE,
         Plaintiff
                                                                                 •4a   'J'i
                                                                                                  r..
                                                                                                  ~
                    V.

                                                                                               rTi

     CHARTER COMIVIUNICATIONS,
     INC.,                                                                          O          d
           Defendant                                                            c7 ~ '-I

                                                                                         r-7   .
                                                                                               ~a
                                              COMPLAINT                                        J

           Plaintiff Cheryl Monette ("Ms. Monette" or "Plaintiff') brings this action against her

    former employer, Charter Communications, Inc. ("Charter" or "Defendant") alleging

    discrimination on the basis of her age, disability, and retaliation in violation of the Age

    Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 623 et seq., the Americans with

    Disabilities Act of 1990 ("ADA"), 42 U.S.C. § 12101 et seq., and Mass. Gen. L., ch. 151B.

                                                  PARTIES

        1. Cheryl Monette ("PlaintifP' or "Monette"), is an individual residing at 27 Raymond Street,

    Ludlow, Hampden County, Massachusetts 01108.

        2. Charter Communications, Inc. ("Defendant" or "Charter"), is a Delaware corporation

    registered to do business in Massachusetts.

                             -        FACTUAL 'ALLEGATIONS

        3. Plaintiff was hired by Greater Media Cable on May 22, 1989.

t       4. In or about 1999, Greater Media Cable was purchased by Defendant and Plaintiff became

    ,an employee of Defendant.




                                                      1
          Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 3 of 10




   5. Plaintiff was diagnosed with Uterine Cancer on or about March 1, 2014.

   6. Plaintiff was over the age of forry (40) at all times adverse employment actions were

taken against her.

   7. From March 17, 2014 through May 2014, Plaintiff took a medical leave under the Family

and Medical Leave Act ("FMLA") for a surgical procedure and cancer treatment.

    8. When Plaintiff requested medicalleave, Defendant became aware that she had cancer and

required a reasonable accommodation.

    9. Shortly after Plaintiff requested medical leave, she was issued a waming for failing to

meet sales quotes.

   10. Shortly after she retarned from her leave, Plaintiff was issued a written warning and

placed on a Performance Improvement Plan ("PIP") for faili.ng to meet sales quotas.

   11. Defendant did not take PlaintifPs medical leave into c6nsideration when issuing her

warnings and the PIP.

   12. In July,2014, Plaintiff s weekly performance sheet showed that she was consistently

meeting her sales goals.

   13. In October 2014 and December 2014, Defendant issued Plaintiff written wamings for

failing to meet sales goals again.

   14. These sales quotas were unreasonable, were not previously imposed on Plaintiff or other

similarly situated employees, and were designed so that she would fail. She informed Defendant

of this, notified them that other employees were having difficulty meeting their sales quotas, and

informed them that employees were improperly inflating their sales numbers. Nonetheless,

Defendant continued to only discipline her.




                                                2
             Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 4 of 10




   15. In or about 2014, Plaintiff requested to take the Charter Specialist test to be certified so

that she could advance her pay and status. Her supervisors, David Rutkowski and Ben (last name

unknown), regularly provided excuses as to why she could not take the test even though other

similarly situated employees were offered opportunities to take the test.

    16. In or about 2014, an employee who was significantly younger than Plaintiff, Heather (in

her 30s), began to harass her and make comments about her age, including calling Plaintiff a

"moron," "jackass" and stating that the Plaintiff was "ready to retire anyway." Heather

repeatedly belittled Plaintiff in front of customers.

    17.Plaintiff complained about Heather's harassment to her supervisor, Mr. Rutkowski,

however he did not do anything and the harassment continued.

    18. In or about August 2015, Plaintiff complained to Mr. Rutkowski about Heather's conduct

and told him she was going to make an intemal harassment complaint. Mr. Rutkowski pleaded

with Plaintiff to not make the internal complaint and said he would "take care of it." However,

Heather's harassment continued and Mr. Rutkowski did not "take care of it."

    19. On October 8, 2015, Mr. Rutkowski terminated Plaintiff s employment without warning

for allegedly failing to follow a cash management procedure.

    20. The similarly situated employees who were not disciplined were younger, not disabled,

and/or did not complain.

    21. Plaintiff was replaced by an employee in her 50s who was significantly younger than

Plaintiff.

    22._The position Plaintiff held when she was terminated was the Senior Customer Sales and

Service Center Representative in Defendant's Ludlow, Massachusetts location.




                                                  3
          Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 5 of 10




                                  COUNTI
             MASSACHTJSETTS DISCRIlVIINATION — Disability Termi.nation
                             (Mass. G.L. ch.151B)

   23. Plaintiff reasserts and .incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.

   24. Plaintiff satisfied all prerequisites under Mass. G.L. ch. 151B and otherwise to filing the

present Complaint.

   25. Plaintiff was an individual with a handicap, a record of a handicap, and/or was regarded by

Defendant as having a handicap.

    26. Plaintiff was qualified to perform the, essential functions of her job with Defendant.

    27. Plaintiff was willing and able to perform the essential functions of her j ob with or `without

a reasonable accommodation from Defendant.

    28. Defendant terminated Plaintiff or otherwise discriminated against Plaintiff with respect to

her compensation, terms, conditions, or privileges of erimployment, because of her handicap, her

record of a handicap, or because Defendant regarded her as having a handicap.

   29. As a proximate and foreseeable consequence of Defendant's acts or attempted acts,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages and losses.

   30. Plaintiff is entitled to recover damages.

                                 COTJNT II
                MASSACHUSETTS DISCRIlVIINATION — Age Termination
                             (Mass. G.L. ch.151B)

   31. Plaintiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as.if set forth fully herein.




                                                   0
         Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 6 of 10




   32. Plaintiff satisfied,all prerequisites under Mass. G.L. ch. 151B and otherwise to filing the

present Complaint.

   33. Plaintiff is in a protected class based on her age.

   34. Defendant failed to promote Plaintiff or otherwise discriminated against Plaintiff with

respect to her compensation, terms, conditions, or privileges 6f employment, because of her age.

   35. Defendant replaced Plaintiff with a younger person not in the protected age class and/or

otherwise failed to treat age neutrally in taking adverse action against Plaintiff.

    36. As a proximate and foreseeable consequence of Defendant's acts or attempted acts,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages'and losses.

   37. Plaintiff is entitled to recover.damages.

                                       COUNT III
                     MASSACHTJSETTS DISCRIlVIINATION — Retaliation
                                . (1VIass. G.L. ch.151B)

   38. Plaintiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.

   39. Plaintiff satisfied all prerequisites under Mass. G.L. ch. 151B and otherwise to filing the

present Complaint.

   40. Defendant discriminated against Plaintiff because she opposed practices forbidden under

Mass. G.L. ch. 151B and engaged in protected activity under Mass. G.L. ch. 151B.

   41. As a proximate and foreseeable consequence of Defendant's acts or attempted acts,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages and losses.

   42. Plaintiff is entitled to recover damages.




                                                   5
          Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 7 of 10




                                  COUNT IV
               THE AMERICANS WITH DISABILITIES ACT — Termination
                            (42 U.S.C. 12101, et seg.)                              I




    43. Plaintiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.

    44.   Plaintiff satisfied all prerequisites under The Americans with Disabilities Act and

otherwise to filing the present Complaint.

    45. Plaintiff was an individual with a disability, a record of a disability, and/or was

regarded by Defendant as having a disability.

    46: Plaintiff was qualified to perform the essential functions of her job with Defendant.

    47. Plaintiff was willing and able to perform the essential functions of her job with or

without a reasonable accommodation from Defendant.,

    48. Defendant terminated Plaintiff or otherwise discriminated against Plaintiff with respect

to her compensation, terms, conditions, or privileges of employment, because of her handicap,

her record of a handicap, or because Defendant regarded her as having a handicap.

    40. As a proximate and foreseeable consequence of Defendant's acts or attempted acts,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages and losses.

    50. Plaintiff   is   entitled to recover damages.


                                   COUNT V
          THE AGE DISCRTIMIPTATION IN EMPLOYlVIENT ACT — Termination
                             (29 U.S.C. 623, et seg.)

    51. Plaintiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.




                                                    m
         Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 8 of 10




    52. Plaintiff satisfied all prerequisites under The Age Discrimination in Employment Act and

otherwise to filing the present Complaint.,

    53. Plaintiff is in a protected class based on her age.

    54. Defendant terminated Plaintiff or otherwise discriminated against Plaintiff with respect to

her compensation, terms, conditions, or privileges of employment, because of her age.

    55. Defendant replaced Plaintiff with a younger person not in the protected age class and/or

otherwise failed to treat age neutrally in taking adverse action against Plaintiff.

    56. As a proximate and foreseeable consequence of Defendant's acts or attempted acts,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages and losses.

    57. Plaintiff is entitled to recover damages.


                THE AMERICANS WITH DISASILITIES ACT — Retaliation
                                    (42 U.S.C. ~ 12101, et seg.)

    58. Plaintiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.

    59. Plaintiff satisfied all prerequisites under The Americans with Disabilities Act and

otherwise to filing the present Complaint.

    60. After Plaintiff engaged in protected activity, Defendant took adverse actions against

Plaintiff, including but not limited to disciplining Plaintiff and terminating PlaintifPs

employment with Defendant.

    61. There is a causal link between PlaintifP s protected activity and the adverse actions taken

against Plainttiff by Defendant.




                                                    ~ll
          Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 9 of 10




   62. As a proxi.mate and foreseeable consequence of Defendant's retaliatory conduct, Plaintiff

suffered and will continue to suffer loss of income and employment benefits, mental and
                       J"

emotional distress and other damages and losses.

    63. Plaintiff is entitled to recover damages.

                                            COUNT VII
          THE AGE DISCRLVIINATION IN EMPLOYMENT ACT — Retaliation
                            (29 U.S.C. 623, et seg.)

    64. Plairitiff reasserts and incorporates herein each and every allegation in the preceding

paragraphs of this Complaint as if set forth fully herein.

    65.   Plaintiff satisfied all prerequisites under The Age Discrimination in Employment Act

and otherwise to filing the present Complaint.

    66. After Plaintiff engaged in protected activity, Defendant took adverse actions against

Plaintiff, including but not limited to disciplining Plaintiff and terminating PlaintifP s

employment with Defendant.

   67. There is a causal link between PlaintifP s protected activity and the adverse actions

taken against Plaintiff by Defendant.

   68. As a proximate and foreseeable consequence of Defendant's retaliatory conduct,

Plaintiff suffered and will continue to suffer loss of income and employment benefits, mental and

emotional distress and other damages and losses.

   69. Plaintiff is entitled to recover damages.




                                                    9
         Case 3:18-cv-30181-MGM Document 1-2 Filed 11/16/18 Page 10 of 10




       WHEREFORE, Plaintiffrespectfully requests that judgment be entered against Defendant

for the following:

           a. actual damages;
           b. compensatory damages;
           c. back pay;
           d. front pay;
           e. liquidated damages;
           f. emotional distress damages;
           g. punitive damages;
           h. costs;
           i. reasonable attorney fees;
           j . interest; and
           k. such other relief and further relief as the Court deems just and proper.
                                                    l
     THE PLAINTIFF DEMANDS A JORY TRIAL ON ALL ISSUES SO TRIABLE.



Dated: September 19, 2018                            Respectfully Submitted;
                                                     Cheryl 1Vlonette
                                                     By her attorneys:




                                                     Je ey S. or eau, E q.. (BBO No. 643 66 8)
                                                     Lan T. Kantany, Esq. (BBO No. 688387)
                                                     CoNrroR & MoxNEAu, LLP
                                                     273 State Street, Second Floor
                                                     Springfield, MA 01103
                                                     (413) 455-1730 (phone)
                                                     (413) 455-1594 (fax)
                                                     jmorneau(@,cmolLwyers.co
                                                     Ikantan)L@cmolawyers.com




                                  I


                                                0
